


EXHIBIT 10.2




NON-EXCLUSIVE DISTRIBUTION AGREEMENT



This Non-exclusive Distribution Agreement ("Agreement"), dated June 21, 2006
(the "Effective Date"), is entered into by and between MICROTRAK GPS, INC.
("Manufacturer"), a Nevada corporation with an address of 9109 LBJ Frwy, Ste
100, Dallas TX 75230, and TRIDENT MERCHANT GROUP, INC. ("Distributor"), a Nevada
corporation having an address of P.O. Box 21147, Columbus, OH 43221.



BACKGROUND



Manufacturer is, inter alia, in the business of developing, manufacturing,
distributing, and selling Products (as hereinafter defined), Distributor desires
to market and distribute Products to manufacturers and sellers of motorcycles
and motor scooters in the United States and elsewhere, and Manufacturer proposes
to authorize Distributor to market and distribute Products upon and subject to
the terms and conditions hereof.



AGREEMENT



Now, therefore, for and in consideration of the mutual agreements herein and
other good, valuable, sufficient, and received consideration, Manufacturer and
Distributor hereby agree as follows:

1.        DEFINITIONS

1.1      "Products" and "Product" shall mean all of and any one of those global
positioning and related products for installation and/or use on motorcycles and
motor scooters listed in Exhibit A attached hereto, including all derivatives,
next generation models and related accessories, as such products may be added to
or abandoned by Manufacturer in Manufacturer's sole discretion from time to time
during the term of this Agreement.

1.2      "Manufacturer Marks" shall mean those copyrights, trademarks,
tradenames, and servicemarks listed in Exhibit B attached hereto, as such
copyrights, trademarks, tradenames, and servicemarks may be added to or removed
by Manufacturer in Manufacturer's sole discretion from time to time during the
term of this Agreement.

1.3      "Sale," "Selling," and "Purchase" of Products shall mean the sale or
selling of physical Products, including all licenses on which Products are
based, and the purchase of physical Products, including all licenses on which
Products are based.

1.4      "Territory" shall mean the United States of America, and elsewhere.

1.5      “Term” shall mean the period beginning May ___, 2006 and ending on May
___, 2009.

2.        APPOINTMENT

2.1      Appointment of Distributor. Conditioned upon Distributor's continued
satisfaction of the terms and conditions of this Agreement, Manufacturer hereby
appoints Distributor, and Distributor hereby accepts appointment, as
Manufacturer's non-exclusive distributor for the Products to customers in





1

--------------------------------------------------------------------------------





the Territory. Distributor shall not reproduce or sell Products, and Distributor
shall not license or distribute Products, except as expressly set forth in this
Agreement.  Distributor shall not offer for sale, sell, license, or otherwise
distribute Products acquired from any entity other than directly from
Manufacturer without the prior written approval of Manufacturer.

2.2      Distribution outside the Territory. Distributor shall limit its sales
activities with respect to Products to customers located in the Territory, and
shall refrain from marketing, licensing, or selling Products outside of the
Territory without the prior written consent of Manufacturer. In the event that
any of Distributor’s customers within the Territory have locations outside the
Territory, Distributor shall not be prohibited from selling Products to its
customers for shipment to, or who otherwise redistribute the Products, outside
the Territory.

2.3      Appointment of Subdistributors. Distributor may appoint subdistributors
(any one, "Subdistributor") to act on Distributor's behalf only with the prior
written consent of Manufacturer. Any compensation due to any Subdistributor
shall be solely the Distributor's responsibility. Any agreement with any
Subdistributor with respect to Products shall be coterminous with this
Agreement.  Manufacturer shall not engage in any business activities with any
Subdistributor without the prior written consent of Distributor.

2.4      Independent Contractor Status. The relationship of Manufacturer and
Distributor established by this Agreement shall be that of independent
contractors, and neither shall be an employee, agent, partner, or joint venturer
of or with the other. Distributor shall not be considered an agent or legal
representative of Manufacturer for any purpose, and neither Distributor nor any
director, officer, agent, or employee of Distributor shall be an agent or
employee of Manufacturer. Manufacturer shall not be considered an agent or legal
representative of Distributor for any purpose, and neither Manufacturer nor any
director, officer, agent, or employee of Manufacturer shall be an agent or
employee of Distributor. Distributor is not granted and shall not exercise the
right or authority to assume or create any obligation or responsibility on
behalf of or in the name of Manufacturer, and Manufacturer is not granted and
shall not exercise the right or authority to assume or create any obligation or
responsibility on behalf of or in the name of Distributor.

2.5      Operations and Expenses. The detailed operations of Distributor under
this Agreement shall be subject to the sole control and management of
Distributor. Distributor shall be responsible for all of its own expenses and
employees. Distributor shall provide, at its own expense, such office space and
facilities, and hire and train such personnel, as may be required to carry out
its obligations under this Agreement. Distributor shall incur no expense
chargeable to Manufacturer without the prior written consent of Manufacturer.

2.6      No Other Rights. Except as expressly provided in this Agreement, no
right, title, or interest is granted by Manufacturer to Distributor. No right,
title, or interest is granted by Manufacturer to Distributor relating to
products other than the Products and other than as to the Territory.
Notwithstanding Section 2.1 above, Manufacturer reserves the right to sell and





2

--------------------------------------------------------------------------------





distribute Products directly or indirectly through any distributor or
distributors (in addition to Distributor) to any customers within or outside the
Territory.

2.7      No Conflicts. Distributor represents and warrants that, as of the
Effective Date, Distributor is not involved, directly or indirectly, in any
activities ("Competing Activities") involving products which compete or have the
potential to compete with Products, including without limitation the
distribution of competing product lines. If Distributor becomes involved in any
Competing Activities, Distributor shall promptly inform Manufacturer of such
involvement, and Manufacturer shall have, in addition to all other remedies to
which Manufacturer may be entitled, the right to terminate this Agreement
without liability at any time thereafter pursuant to Section 13.2.

2.8      Assignment and Assumption.  Distributor may not assign this Agreement
without the prior written consent of Manufacturer.

3.        LICENSE OF MANUFACTURER MARKS

3.1      License. Subject to the terms and conditions of this Agreement,
Manufacturer grants to Distributor a non-transferable, revocable license,
without right of sublicense, to use the Manufacturer Marks in the Territory
solely in connection with the sale, distribution, and advertisement of
 Products. Distributor shall not use the Manufacturer Marks except as expressly
permitted herein.  Notwithstanding the foregoing, in the event that Distributor
appoints any Subdistributor in accordance with Section 2.3 hereof, Manufacturer
shall be deemed to have consented to and approved the sublicense of the
Manufacturer Marks hereunder to such Subdistributors.

3.2      Restrictions. All representations of the Manufacturer Marks that
Distributor intends to use shall first be submitted to Manufacturer for written
approval of design, color, and other details, or shall be exact copies of those
provided by Manufacturer.  Distributor shall fully comply with all guidelines
communicated by Manufacturer concerning the use of the Manufacturer Marks.
Distributor shall not alter or remove the Manufacturer Marks affixed to Products
by Manufacturer, nor affix the Manufacturer Marks to any Product. Except as set
forth in this Article 3, nothing contained in this Agreement shall grant or
shall be deemed to grant to Distributor any right, title, or interest in or to
the Manufacturer Marks. All uses of the Manufacturer Marks shall inure solely to
the benefit of Manufacturer, and Distributor shall obtain no rights with respect
to any of the Manufacturer Marks, and Distributor hereby irrevocably assigns to
Manufacturer all right, title, and interest held by Distributor, if any, in or
to any of the Manufacturer Marks. At no time during or after the Term shall
Distributor challenge or assist others in challenging the Manufacturer Marks or
the registration thereof or attempt to register any trademarks, service marks,
marks, or trade names confusingly similar to the Manufacturer Marks. Upon any
termination of this Agreement, or the election of Manufacturer pursuant to
Section 4.2 below, Distributor shall immediately cease to use any and all of the
Manufacturer Marks, and any listing by Distributor of any Manufacturer Marks in
any telephone book, directory, public record, or elsewhere shall be immediately
removed therefrom by Distributor, but in any event not later than the subsequent
issue of such publication.

3.3      Infringement. Distributor shall notify Manufacturer of any actual or
suspected infringements, imitations, or unauthorized use of the Manufacturer’s
Marks, Products or licenses by third parties of which





3

--------------------------------------------------------------------------------





Distributor becomes aware.  Manufacturer may, at its expense, take actions,
including without limitation the commencement of infringement litigation on
account of any such infringements, imitations, or unauthorized use in order to
protect the Manufacturer Marks, Products, and the licenses to the extent
permitted under law. Distributor shall fully and timely cooperate with and
assist Manufacturer, as Manufacturer may reasonably request, incident to any
such action brought by Manufacturer. Manufacturer shall receive and retain any
and all damages, settlement, and/or compensation paid incident to any such
action brought by Manufacturer. 

3.4      Registered User Agreements. Manufacturer and Distributor shall enter
into registered user agreements with respect to the Manufacturer Marks pursuant
to applicable trademark law requirements in the Territory, if any. 
Manufacturer, at Manufacturer's sole discretion, shall be responsible for proper
filing of registered user agreements and all such other required registrations
relating to the legal protection of the Manufacturer Marks with governmental
authorities in the Territory and shall pay all costs or fees associated with
such filing(s).

4.        OBLIGATIONS OF DISTRIBUTOR

4.1      Diligence. Distributor shall use its best efforts to promote the
marketing and distribution of Products.

4.2      Costs and Expenses. Except as expressly set forth herein, Distributor
shall be solely responsible for all costs and expenses related to Distributor’s
advertising, marketing, promotion, and distribution of  Products and for
performing its obligations hereunder.

4.3      Promotional Materials. Distributor shall maintain an adequate inventory
of Manufacturer's current sales materials and samples (all together, "Sales
Materials") and shall use such Sales Materials in an efficient and effective
manner to promote the sale of Products in the Territory.

4.4      Reports.

4.4.1   Annual Sales Reports. Distributor shall provide annual sales reports to
Manufacturer no later than 2 months after the close of the respective party’s
applicable fiscal year, and such reports be treated as Confidential Information
pursuant to the terms of Article 11 below.

4.4.2   General Market Information. Manufacturer shall provide to Distributor
information regarding general market conditions and competitors on a regular
basis, but no less than once per calendar quarter.

4.4.3   Sales Activities. Within 30 days after the end of each calendar quarter
during the Term, Distributor shall send to Manufacturer a sales activities
report including the names of customers, quantities of Products purchased,
dollar amounts invoiced to and received from such customers, and customer
backlog and inventory status of Products, and further shall maintain records of
the same.

4.5      Relations with Customers. Distributor shall process and ship each
customer order in a timely fashion. Distributor shall provide to customers any
and all instructions, precautions, and other warnings pertaining to Products
provided by Manufacturer to Distributor. Manufacturer shall





4

--------------------------------------------------------------------------------





provide to Distributor any such instructions, precautions, and other warnings
pertaining to Products, as Manufacturer in its sole discretion deems necessary
or desirable.

4.6      Product Representations. Distributor shall not make any representations
with respect to Products other than those expressly authorized in writing in
Manufacturer's written data sheets.

4.8      Mutual Indemnification. Distributor and Manufacturer each agree to
indemnify and hold the other and the other’s officers, directors, employees,
successors, and assigns, harmless from and against any and all losses, damages,
or expenses of whatever form or nature, including attorneys' fees and other
costs of legal defense, whether direct or indirect, that either of them may
sustain or incur as a result of any acts or omissions of the other or any of
their directors, officers, employees, or agents, including without limitation
(a) breach of any of the provisions of this Agreement, (b) negligence or other
tortious conduct, (c) representations or statements not specifically authorized
by Manufacturer herein or otherwise in writing, or (d) violation by Distributor
(or any of its directors, officers, employees, or agents, or by any
Subdistributor) of any applicable law, regulation, or order in or of the
Territory or otherwise.

5.        PRODUCTS

5.1      Product Prices. The prices ("Wholesale Prices") to be paid by
Distributor to Manufacturer for Products shall be Manufacturer's wholesale list
prices for Products, less the discount(s) set forth in Exhibit D attached
hereto. "List Prices" as used herein shall mean the prices set forth in
Manufacturer's then-current customer price schedules or bulletins. All prices
are stated and shall be payable in U.S. dollars. The difference between
Wholesale Prices and List Prices shall be Distributor's sole remuneration from
Manufacturer for the distribution and sale of Products hereunder. 

5.2      Price Changes. List Prices are subject to change by Manufacturer in its
sole discretion upon advance written notice to Distributor of at least 60 days.
List Price changes shall be effective immediately after such 60 days notice and
shall be applicable to all purchase orders whether or not accepted prior to the
effective date of the List Price change.

5.3      Product Changes. Manufacturer shall have the right from time to time in
its sole discretion, without incurring any liability to Distributor with respect
to any previously placed Purchase Order (as hereinafter defined), to (a)
discontinue or to limit its production of any Product, (b) allocate, terminate,
or limit deliveries of any Product in time of shortage, (c) alter the design or
construction of any Product, (d) add new and additional products to Products,
and (e) after reasonable notice to Distributor, to change its sales and
distribution policies, not inconsistent with the terms of this Agreement.

5.4      Discontinued Product. In the event Manufacturer discontinues sale of
any Product, Manufacturer shall give Distributor prompt notice thereof. Within
60 days following the date of such discontinuation notice, Distributor may elect
to return for credit against future purchases by Distributor of Products any of
the discontinued Products (including samples) purchased by Distributor during
the 3 months prior to the date of





5

--------------------------------------------------------------------------------





such discontinuance notice which have not been used or sold and which are in
Distributor's inventory as of the date of such discontinuance notice.

6.        PURCHASER ORDERS

6.1      Purchase Orders. All orders for Products submitted by Distributor shall
be initiated by written purchase order (any one "Purchase Order") in form
acceptable to Manufacturer; provided, however, that an order may initially be
placed orally or by fax if a confirming Purchase Order is received by
Manufacturer within 5 days after reciept by Manufacturer of such oral or fax
order. All Purchase Orders are deemed accepted by Manufacturer unless
Manufacturer rejects a Purchase Order in writing within 5 business days after
the date of Manufacturer’s receipt of a Purchase Order. No partial acceptance of
a Purchase Order by Manufacturer shall constitute an acceptance of the entire
Purchase Order.

6.2      Agreement Governs. Purchase Orders shall be governed by the terms of
this Agreement. Nothing contained in any Purchase Order shall in any way modify
the terms and conditions contained herein or add any additional or different
terms or conditions to the terms and conditions of this Agreement.

6.3      Order Changes. Purchase Orders may be canceled only with Manufacturer's
prior written consent. Cancellation of a Purchase Order is subject to a
restocking charge equal to 2 1/2% of the aggregate amount of such Purchase
Order.

7.        PAYMENT; TAXES

7.1      Payment Terms. Payment of any and all amounts due under this Agreement
shall be in U.S. Dollars. Distributor shall either (a)pay for Products in full
with each Purchase Order during the first 90 days of the Term, and (b) pay for
Products within 30 days of receipt of Products by wire transfer or check to
Manufacturer's designated account for all purchases made thereafter. Distributor
may, with the prior written consent of Manufacturer, guarantee payment for all
Products by an irrevocable letter of credit, issued by a bank and upon terms and
conditions acceptable to Manufacturer providing for payment upon delivery of
Manufacturer's invoice and the bill of lading and providing for payment for all
applicable taxes, shipping charges, and other charges to be borne by Distributor
as provided hereunder. All exchange, interest, banking, collection, and other
charges shall be at Distributor's expense.

7.2      Offsets. Any credits, allowances, or other amounts payable to or
creditable by Distributor shall be subject to offset for any claims or other
amounts owed by Distributor to Manufacturer pursuant to the provisions of this
Agreement. 

7.3      Taxes.

7.3.1   Taxes Generally. Wholesale and List Prices do not include and are net of
any foreign or domestic governmental taxes or charges of any kind that may be
applicable to the sale, licensing, marketing, or distribution of  Products,
including without limitation (a) excise, sales, use, or value-added taxes, (b)
customs or other import duties, or (c)other taxes, tariffs, or duties.
Distributor shall be responsible for and shall pay all such taxes and charges
applicable to sales made by Distributor, which are





6

--------------------------------------------------------------------------------





levied against Manufacturer, in a timely manner. When Manufacturer has the legal
obligation to pay or collect any such taxes, excluding taxes on the income of
Manufacturer, the appropriate amount shall be invoiced to Distributor and paid
by Distributor within 30 days of the date of invoice unless Distributor provides
Manufacturer with a valid tax exemption certificate authorized by the
appropriate taxing authority.

7.3.2   Withholding Taxes.  All payments by Distributor shall be made free and
clear of, and without reduction for, any withholding taxes. Any such taxes
(other than taxes on the income of Manufacturer) which are otherwise imposed on
payments to Manufacturer shall be the sole responsibility of Distributor.
Distributor shall provide Manufacturer with official receipts issued by the
appropriate taxing authority or such other evidence as is reasonably requested
by Manufacturer to establish that such taxes have been paid.

8.        DELIVERY; REJECTION

8.1      Shipment and Delivery. Products shall be suitably packed for shipment
in Manufacturer's standard shipping cartons, marked for shipment to the
destination specified in the relevant Purchase Order, and delivered to the
carrier agent.  All freight, insurance, other shipping expenses, and  expenses
for any special packing requested by Distributor and provided by Manufacturer,
shall be paid by Manufacturer. Risk of loss shall remain with Manufacturer until
Products are received by Distributor or the customer to whom the Product is
shipped as the case may be. 

8.2      Title. Inspection; Rejection. Distributor shall inspect all Products
promptly upon receipt thereof and may reject any defective Product, provided
that Distributor shall (a) within the earlier of 30 days after receipt of such
alleged defective Product or 10 days after discovery of such alleged defect,
notify Manufacturer of its rejection and request a Return Material Authorization
("RMA") number, and (b) within 10 days after receipt of the RMA number from
Manufacturer return such rejected Product to Manufacturer, freight prepaid.
Products not rejected within the specified  time periods shall be deemed
accepted by Distributor. In the event that Manufacturer determines that any
returned Product is defective and properly rejected by Distributor, Manufacturer
shall replace such defective Product, or accept the return of such for credit of
such defective Product. Manufacturer shall return to Distributor, freight
prepaid, all replaced Products properly rejected by Distributor. In the event
that any rejected Product is determined by Manufacturer to not be defective or
to have been modified or subjected to unusual electrical or physical stress,
misuse, abuse, or unauthorized repair, Distributor shall reimburse Manufacturer
for all costs and expenses related to the inspection and return of such Product
to Distributor.

8.3      Returned Product. Distributor shall only return Products to
Manufacturer with Manufacturer's prior written approval. Any Product returned to
Manufacturer by Distributor as authorized under this Agreement shall be shipped,
freight prepaid, F.O.B. Distributor’s address.

9.        TECHNICAL SUPPORT

9.1      Support by Manufacturer. Manufacturer shall be solely responsible for
supporting all Products distributed hereunder. Manufacturer shall provide
reasonable technical support to customers, including without limitation (a)
maintaining trained and





7

--------------------------------------------------------------------------------





competent technical and engineering support personnel for Products who are
sufficiently knowledgeable with respect to Products to answer customer questions
regarding the use and operation of Products, (b) responding promptly to requests
for technical support from customers, and (c) providing technical support
services to address and resolve customers' support requests with respect to
Products and the services associated with Products.

9.1.1   Additional Responsibilities. Without limiting the foregoing and in
addition to any other obligations set forth in Manufacturer's then current
support terms and conditions, Distributor shall be responsible for (a) providing
sufficient information to Manufacturer for Manufacturer to duplicate any
reported error in the Products, (b) incorporating updates into Products promptly
upon receipt thereof, (c) reporting errors promptly in English and in writing in
accordance with Manufacturer's standard support procedures, and (d) providing
reasonable cooperation and full information to Manufacturer in the furnishing of
support for Products.

9.2      Support to Distributor. Manufacturer shall use reasonable efforts to
provide to Distributor or Subdistributors such telephone or electronic mail
technical support as Manufacturer makes generally available to its distributors
other than Distributor. Such telephone support shall be provided during
Manufacturer's normal business hours (Monday through Friday, 9:00 a.m. through
5:00 p.m., Central Standard Time, excluding Manufacturer holidays).

10.      WARRANTY

Manufacterer hereby warrants and conditions all express and implied warranties
and conditions of merchantability, fitness for a particular purpose, and
non-infringement, and all other implied warranties or conditions arising from
course of dealing, usage of trade, or custom.

11.       CONFIDENTIALITY AND PROPRIETARY RIGHTS

11.1     Confidentiality. Distributor acknowledges that by reason of its
relationship to Manufacturer hereunder Distributor will have access to certain
information and materials (all together, "Confidential Information") concerning
Manufacturer's business, plans, customers, technology, and products (including
Products) that are confidential and of substantial value to Manufacturer, which
value would be impaired if such information were disclosed to third parties.
Distributor shall not use in any way for its own account or the account of any
other party, nor disclose to any other party, any Confidential Information
revealed to Distributor by Manufacturer. Distributor shall take every reasonable
precaution to protect the confidentiality of Confidential Information. Upon
request by Distributor, Manufacturer shall advise whether or not Manufacturer
considers that any particular information or materials to be Confidential
Information. Distributor shall not publish any technical description of
 Products beyond the description published by Manufacturer. In the event of
termination of this Agreement, Distributor shall not use or disclose any
Confidential Information, and Distributor shall not reproduce, manufacture, or
have reproduced or manufactured, any computer software programs, devices,
components, or assemblies utilizing any Confidential Information.

11.2     Proprietary Rights. Manufacturer shall retain all of right, title, and
interest in and to all patents, trademarks, trade names, inventions,





8

--------------------------------------------------------------------------------





copyrights, know-how and trade secrets (including Manufacturer Marks) relating
to Products or the product lines of Mnaufacturer that include Products, and the
design, manufacture, operation, or service of Products. The use by Distributor
of any of such property rights is authorized only for the purposes herein set
forth and upon termination of this Agreement for any reason such authorization
will cease. Distributor shall not (and shall require that its customers do not)
remove, alter, cover, or obfuscate any copyright notices or other proprietary
rights notices placed or embedded by Manufacturer on or in any Product.

12.       INTELLECTUAL PROPERTY INDEMNIFICATION

12.1     Limited Indemnity. Distributor agrees that Manufacturer has the right
to defend, or at its option to settle, and Manufacturer agrees, at its own
expense, to defend or at its option to settle, any third party claim, suit or
proceeding (collectively, "Action") brought against Distributor alleging that
any Product infringes any copyright or trademark in existence as of the
Effective Date, subject to the limitations hereinafter set forth. Manufacturer
shall have sole control of any such Action or settlement negotiations, and
Manufacturer shall pay, subject to the limitations hereinafter set forth, any
final judgment entered against Distributor in any such Action defended by
Manufacturer. Manufacturer shall be relieved of the foregoing obligations unless
Distributor notifies Manufacturer in writing of such Action within 90 days after
becoming aware of such Action, gives Manufacturer authority to proceed as
contemplated herein, and gives Manufacturer proper and full information and
assistance to settle and/or defend any such Action. If it is adjudicatively
determined, or if Manufacturer believes, that any Product, or any part of any
Product, infringes any copyright or trademark, or if the sale or use of any
Product, or any part of any Product, is, as a result, enjoined, then
Manufacturer may, at its election, option, and expense (a) procure for
Distributor the right under such copyright or trademark to sell or use, as
appropriate, such Product, or any part of such Product, (b) replace such
Product, or any part of such Product, with other non-infringing suitable
products or parts, (c) suitably modify such Product, or any part of such
Product, or (d) remove such Products, or any part of such Product, terminate
distribution or sale thereof, and refund the payments paid by Distributor for
such Products, less a reasonable amount for use and damage. Manufacturer shall
not be liable for any costs or expenses incurred without its prior written
consent, or for any installation costs of any replaced Products.

12.2     Limitations. Notwithstanding the provisions of Section 12.1 above,
Manufacturer shall have no liability for infringement claims arising from (a)
combination of  Products or portions of Products with other products not
provided by Manufacturer if such infringement would not have occurred but for
such combination, or (b) the modification of Products or portions of Products
unless such modification was made or authorized by Manufacturer, when such
infringement would not have occurred but for such modification.

13.       TERM AND TERMINATION

13.1     Term. Unless earlier terminated pursuant to Section 13.2 below or by
mutual written consent, this Agreement and the Term shall commence and shall
expire on the dates specified in Section1.5 hereof. This Agreement will
automatically renew for a maximum of ___ additional consecutive





9

--------------------------------------------------------------------------------





renewal terms (any one, "Renewal Term") of ___ years each, unless otherwise
terminated as specified herein.

13.2     Termination. This Agreement may be terminated prior to the expiration
of the Term or any Renewal Term by prior written notice as follows:

13.2.1   By either party upon written notice of termination if the other party
breaches any material term or condition of this Agreement and fails to cure that
breach within 60 days after receiving written notice stating the nature of the
breach and the non-breaching party's intent to terminate; or

13.2.2   By either party, effective immediately, if the other party should
become the subject of any voluntary or involuntary bankruptcy, receivership, or
other insolvency proceedings or make an assignment or other arrangement for the
benefit of its creditors, or if such other party should be nationalized or have
any of its material assets expropriated.

13.3     Purchase Orders; No Waiver. Notwithstanding the foregoing, Distributor
shall be obligated to accept deliveries of Products for which Purchase Orders
were accepted by Manufacturer prior to the effective date of termination. After
any notice of termination has been delivered by either party hereunder,
deliveries of Products to Distributor, unless otherwise agreed by Manufacturer
in its sole discretion, shall require prepayment by wire transfer by Distributor
to Manufacturer. The acceptance of any Purchase Order for the sale of any
Product to Distributor after the termination or expiration of this Agreement
shall not be construed as a renewal or extension of this Agreement nor as a
waiver of termination of this Agreement.

13.4     Rights of Parties Upon Termination or Expiration. The following
provisions shall apply on the termination or expiration of this Agreement.

13.4.1  Cessation of Sales Activities. Distributor shall cease all sales and
other activities on behalf of Manufacturer and shall return to Manufacturer and
immediately cease all use of Confidential Information previously furnished by
Manufacturer and then in Distributor's possession or otherwsie reasonably
available to Distributor. Distributor shall deliver to Manufacturer
Distributor's current customer mailing list and take such action as is necessary
to terminate Distributor's registration as Manufacturer's sales representative
with any governmental authority.

13.4.2  Acceleration of Amounts Owed. All indebtedness of Distributor to
Manufacturer shall become immediately due and payable without further notice or
demand, which is hereby expressly waived, and Manufacturer shall be entitled to
reimbursement for any reasonable attorneys' fees that it may incur in collecting
or enforcing payment of such obligations; provided, however, that should this
Agreement terminate by reason of the natural expiration of any term hereof, then
all indebtedness of Distributor to Manufacturer shall be paid in accordance with
the applicable provisions of this Agreement.

13.4.3  Cessation of Use of Manufacturer Marks. Distributor shall remove from
its property and immediately discontinue all use, directly or indirectly, of the
Manufacturer Marks, or of any word, title, expression, trademark, design, or
marking that, in the opinion of Manufacturer, is confusingly similar thereto.
Distributor shall, upon written request from





10

--------------------------------------------------------------------------------





Manufacturer, certify in writing to Manufacturer that Distributor has completely
terminated its use of any and all Manufacturer Marks, and other trademarks,
designs, or markings, or any other word, title, or expression similar thereto,
that appeared in or on any devices or other materials used in conjunction with
Distributor's business.

13.4.4  No Obligation to Repurchase. Except for obligations arising prior to the
date of termination which have not been satisfied as of the date of termination,
Manufacturer shall have no obligation to repurchase or to credit Distributor for
its inventory of Products at the time of termination of this Agreement.
Manufacturer may, at its sole option, repurchase from Distributor, at the net
Wholesale Prices paid by Distributor, any or all inventory of Products
originally purchased by Distributor from Manufacturer and remaining unsold by
Distributor.

13.5     No Liability for Termination. Except as expressly required by law, in
the event of termination of this Agreement by either party in accordance with
any of the provisions of this Agreement, neither party shall be liable to the
other, because of such termination, for compensation, reimbursement or damage on
account of the loss of prospective profits or anticipated sales or on account of
expenditures, inventory, investments, leases, or commitments in connection with
the business or goodwill of Manufacturer or Distributor. A termination of this
Agreement shall not, however, relieve either party of obligations incurred prior
to the termination.

13.6     Survival. Except for termination by Manufacturer pursuant to Section
13.2.1 above, Distributor may sell Products existing in its inventory as of the
effective date of termination of this Agreement for a period of 90 days after
the effective date of such termination ("Wind-Down Period"). During the
Wind-Down Period, the provisions of Article 14 and Sections 2.2, 4.8 and 4.9
shall survive. In addition to the foregoing provisions, the following provisions
shall survive any termination or expiration of this Agreement: Articles 1, 11,
13 and 15, and Sections 2.4, 2.6, 2.7, 3.2, 4.10, 6.2, 8.2, 13.4, 13.6, 14.1 and
14.4.

14.       COMPLIANCE WITH LAWS

14.1     Export Control. Any and all obligations of Manufacturer to provide
Products, as well as any technical data, shall be subject in all respects to
such United States laws and regulations as will from time to time govern the
license and delivery of technology and products abroad by persons subject to the
jurisdiction of the United States, including the Export Administration Act of
1979, as amended, any successor legislation, and the Export Administration
Regulations issued by the U.S. Department of Commerce, Bureau of Export
Administration. Distributor represents and warrants that it will not export or
reexport the Products or technical data related thereto except in conformity
with such laws and regulations.

14.1.1   Required Authorization. Unless prior written authorization is obtained
from the Bureau of Export Administration, or the Export Administration
Regulations explicitly permit the export, re-export, and/or trans-shipment of
Products or technical data disclosed or provided to Distributor, as applicable,
without such written authorization, Distributor shall not export, re-export, or
trans-ship, directly or indirectly, Products or technical data, to any country
as to which the U.S. Government has placed an embargo against the shipment of
products, which embargo is in effect during the term of this Agreement.





11

--------------------------------------------------------------------------------





14.2     Liability of Manufacturer. The provisions of this Agreement under which
the liability of Manufacturer is excluded or limited shall not apply to the
extent that such exclusions or limitations are declared illegal or void under
the laws applicable in the countries in which Products are sold hereunder.

14.3     Questionable Payments. Distributor certifies that neither Distributor,
nor any of its directors, officers, employees, or agents (including
Subdistributors) is or will be an official, agent, or employee of any government
or governmental agency or political party or a candidate for any political
office. Distributor shall promptly notify Manufacturer of any event that would
or may result in an exception to the foregoing representation. Distributor shall
not, directly or indirectly, in the name of, on behalf of, or for the benefit of
Manufacturer offer, promise to pay, or pay any compensation, or give anything of
value to, any official, agent, or employee of any government or governmental
agency, or to any political party or officer, employee, or agent thereof.
Distributor shall require each of its directors, officers, employees, and agents
(including Subdistributors) to comply with the provisions of this Section 14.3.
Any breach of the provisions of this Section 14.3 shall entitle Manufacturer to
immediately terminate this Agreement upon written notice to Distributor pursuant
to Section 13.2 above.

15.       MISCELLANEOUS PROVISIONS

15.1     Governing Law. This Agreement shall be governed by and construed under
the laws of the state of Texas.

15.2     Jurisdiction; Venue. The parties hereto also hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Texas and of the United States of America located in the State of
Texas for any actions, suits, or proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby (and the parties hereto agree
not to commence any action, suit, or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by United States Postal Service certified mail to their address set
forth above shall be effective service of process for any action, suit, or
proceeding brought against them in any such court. The parties hereto hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement or the
transactions contemplated hereby in the courts of the State of Texas or the
United States of America located in Dallas County, Texas and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

15.3     Assignment. Distributor may not transfer or assign any of its rights or
obligations under this Agreement without the prior written consent of
Manufacturer.

15.4     No Implied Waivers. The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.





12

--------------------------------------------------------------------------------





15.5     Severability. If any provision of this Agreement is held to be invalid
by a court of competent jurisdiction, then the remaining provisions will
nevertheless remain in full force and effect. The parties agree to renegotiate
in good faith those provisions so held to be invalid to be valid, enforceable
provisions which provisions shall reflect as closely as possible the original
intent of the parties, and further agree to be bound by the mutually agreed
substitute provisions.

15.6     Force Majeure. Except for payment of monies, neither party shall be
liable for failure to fulfill its obligations under this Agreement or any
purchase order issued hereunder or for delays in delivery due to causes beyond
its reasonable control, including, but not limited to, acts of God, man-made or
natural disasters, earthquakes, fire, riots, flood, material shortages, strikes,
delays in transportation or inability to obtain labor or materials through its
regular sources. The time for performance of any such obligation shall be
extended for the time period lost by reason of the delay.

15.7     Conflicting Terms. The parties agree that the terms and conditions of
this Agreement shall prevail, notwithstanding contrary or additional terms, in
any purchase order, sales acknowledgment, confirmation or any other document
issued by either party effecting the purchase and/or sale of Products.

15.8     Headings. Headings of paragraphs herein are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

15.9     Notice. Any notice required or permitted to be given under this
Agreement shall be delivered (a) by hand, (b) by registered or certified mail,
postage prepaid, return receipt requested, to the address of the other party
first set forth above, or to such other address as a party may designate by
written notice in accordance with this Section 15.9, (c) by overnight courier,
or (d) by fax with confirming letter mailed under the conditions described in
(b) above. Notice so given shall be deemed effective when received, or if not
received by reason of fault of addressee, when delivered.

15.10    Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the parties. Amendments to
this Agreement must be in writing, signed by the duly authorized officers of the
parties. The terms of any purchase order are expressly excluded.

15.11    Injunctive Relief. DISTRIBUTOR AGREES THAT ANY VIOLATION OR THREATENED
VIOLATION OF SECTIONS 2.7, 3.2, 3.4, 11.1, 11.2 OR 13.4.3 WILL CAUSE IRREPARABLE
INJURY TO MANUFACTURER, ENTITLING MANUFACTURER TO OBTAIN INJUNCTIVE RELIEF IN
ADDITION TO ALL LEGAL REMEDIES.

In Witness Whereof, Manufacturer and Distributor have duly executed this
Agreement effective as of the Effective Date.







13

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR NON-EXCLUSIVE DISTRIBUTION AGREEMENT


MICROTRAK GPS, INC,
A Nevada Corporation

By:  /s/ Walter R. Stock              
      W R Stock, Pres


INFOMAC CORPORATION
A Nevada corporation

A Nevada Corporation

By:  /s/ Christopher Giordano       
      Christopher Giordano, Pres





















14

--------------------------------------------------------------------------------